DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
This Action is Non-Final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 February 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "near an edge" in claim 13 is a relative term which renders the claim indefinite.  The term "near an edge" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised It is unclear how close to an edge of an environment a user must be for it to be considered “near an edge” of the environment.  While the Specification provide an example (see paragraph [032]), there is no explicit definition or bound on the term “near an edge”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an Abstract Idea without significantly more. The claim(s) recite(s) determining whether a user is provided a privilege based on answering location dependent questions. 
The limitations providing questions, answers and privileges, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a computing device” or generic “memory” and “processing unit” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a computing device” (or similarly “memory” and “processing unit”) language, steps in the context of this claim encompasses the user physically asking questions, hearing the response, and allowing access based on the response.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements put forth above are described at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 9, 12, 14, 15, 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Himabindu et al. (US 20200065459).
As per claims 1, 14, 18, and 20, Himabindu et al. discloses a system and method comprising: receiving, by a computing device, a location of a device associated with a user; receiving information 
providing, by a computing device, a challenge to a user, the challenge being based on a context corresponding to the user wherein the context corresponding to the user comprises a location of a device associated with the user within an environment (see paragraphs [0134]-[0136] and [0140]); 
receiving, in response to providing the challenge, a response to the challenge from the user; determining, in response to receiving the response to the challenge, that the response is a correct answer to the challenge (see paragraphs [0137]); and 
providing, in response to determining the response is the correct answer, a privilege to the user (see paragraphs [0134], [0140]-[0143], and [0151] where authenticating the user to allow processing of the event corresponds to the privilege).
As per claims 2, 4, and 15, Himabindu et al. discloses the challenge comprises asking for a current location of the user and the challenge comprises asking the user to identify an artifact perceivable by the user at a current location of the user (see paragraphs [0134] and [0140]-[0143]).
As per claim 9, Himabindu et al. discloses providing the challenge comprises providing the challenge on a display associated with a current location of the user (see paragraph [0136]).
As per claim 12, Himabindu et al. discloses providing the privilege comprises providing the privilege comprising providing access to a computer application (see paragraph [0151]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Himabindu et al. as applied to claims 1 and 14 above, in view of Balakrishnan et al. (US 20190036940).
As per claims 3, 5, and 16, Himabindu et al. discloses the challenge comprises a current location and artifact perceivable at the current location, but fails to disclose the challenge comprises a past location and artifact perceivable at the past location.
However, Balakrishnan et al. teaches an authentication system the uses a challenge that comprises a past location and artifact perceivable at the past location (see paragraphs [0051] and [0078]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to use past location information in the Himabindu et al. system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to allow additional information to be used to confirm the user’s identity.
Claims 6, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Himabindu et al. as applied to claims 1, 14, and 18 above, in view of Vendrow (US 20190207930).
As per claims 6, 17, and 19, Himabindu et al. discloses the use of contextual information to generate challenges, but fails to disclose challenge comprises asking the user to identify a person co-
However, Vendrow teaches receiving the information corresponding to the environment comprises receiving the information corresponding to the environment comprising the interior of a building and asking the user to identify a person co-located with the user (see paragraphs [0054]-[0055]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to incorporate the authentication of Vendrow in the Himabindu et al. system.
Motivation to do so would have been to control access to conference data (see Vendrow paragraphs [0054]-[0055]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Himabindu et al. as applied to claim 1 above, in view of Kuo et al. (US 20120192252).
As per claim 7, Himabindu et al. discloses the use of information at the current location of the user to provide challenge questions, but fails to explicitly disclose asking the user to identify an access point at the current location.
However, Kuo et al. teaches an authentication system that asks the user to identify an access point at the current location as part of the authentication (see paragraphs [0031], [0036], and [0061]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the challenge information of Kuo et al. in the Himabindu et al. system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to allow for different information to be used at different locations.
Claims 8 and 10 is rejected under 35 U.S.C. 103 as being unpatentable over Himabindu et al. as applied to claim 1 above, in view of Le Cardinal et al. (US 20200201977).

However, Le Cardinal et al. teaches an authentication system that uses of a hologram or a blinking pattern as part of the challenge at the current location (see paragraphs [0052]-[0054], [0059], and [0066]-[0071] where the sequence of images is a blinking pattern).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the challenge information of Le Cardinal et al. in the Himabindu et al. system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to allow for different information to be used at different locations.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Himabindu et al. as applied to claim 1 above, in view of Desai et al. (US 10824703).
As per claim 11, Himabindu et al. teaches controlling access based on a granted privilege, but fails to explicitly disclose the privilege comprises unlocking a door at the location of the user.
However, Desai et al. teaches the use of location information to perform authentication to provide a privilege (see column 11 lines 35-67) where the privilege comprises unlocking a door at the location of the user (see column 6 lines 10-67).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to allow an authorized user of the Himabindu et al. system to unlock a door.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to allow a user physical access to their location.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Himabindu et al. as applied to claim 1 above, and further in view of Lishok et al. (US 10387880).

However, Lishok et al. teaches determining that the device associated with the user is near an edge of the environment; and providing the challenge that is more difficult than one that would have been provided if the device associated with the user was not determined to be near the edge of the environment (see column 12 lines 24-46 where deviating from a log of user locations is considered to be near the edge of the environment).
At a time before the effective filing date of the invention, it would have been obvious to control the difficulty of the questions in the Himabindu et al. system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to make authentication more difficult in area where fraud could occur.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the remaining references put forth on the PTO-892 are directed to context-based authentication/authorization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875.  The examiner can normally be reached on Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Pyzocha/               Primary Examiner, Art Unit 2419